2. (
- Before the vote:
Member of the Commission. - Madam President, I would like to take the opportunity to clarify a point which was raised in yesterday's debate on the proposal for a Consumer Credit Directive. This point concerned the new version of Article 8 concerning the obligation to assess the credit-worthiness of consumers. Both amendments 46 and 45 foresee that Member States whose legislation requires creditors to assess the creditworthiness of consumers on the basis of consultation of the relevant database may retain this requirement. As I understand it, this also means that the sanctions foreseen in this national legislation for a failure of the creditor to fulfil these requirements could also be retained.
rapporteur. - (DE) Madam President, as we have now been debating this guideline in the institutions for six years, I would therefore like to make a few comments. Firstly, I would say that this should not be taken as a criticism, but this lengthy period shows how European legislators have dealt very earnestly with this complicated subject and how close consumer protection lies to our hearts in Europe. I am confident that the legislative procedure will be finalised with today's vote, which is also my intention, despite all the differences on the subject at various points. I want to expressly put on record that in my view all the joint amendments now available without exception improve the Council's text, the joint position. They certainly also hark back for the most part to my own proposals.
To clarify matters, I wish to say that we have wanted to reach an agreement, and in order to come to an agreement, on Article 16(2) as well, which until recently had actually been disputed merely on account of the wording, we have decided to approve the proposal by the Socialists and Liberals in order to resolve this issue amicably, just as we have also withdrawn a few other amendments for the sake of harmony.
I also wish to thank the Commission, the Council and Members expressly (we have had intensive, even heated discussions) for the cooperative and enjoyable teamwork. As regards the remaining proposals, I would emphasise the statement that in my view they are merely an additional improvement to the joint position and would in no way compromise consumer protection and the benefit this would have from the directive, because it is also a high priority for us.
I wish to conclude by expressing the hope that the positive expectations arising from the directive will also be met.
(Applause)
Madam President, yesterday the IND/DEM Group asked for all the votes to be roll-call votes. I note in today's votes that, again, all the votes are roll-call votes. Yesterday the President said that he was going to examine whether it was in fact possible for the IND/DEM Group to ask for roll-call votes. Am I to understand that it is possible, and that from now on all our votes will be roll-call votes?
Mr Matsakis, it will be discussed at the Conference of Presidents tomorrow but what I would say is that this is an important vote, so it is probably in all our interests that it is by roll-call vote.
Mr Bonde has asked for the floor.
on behalf of the IND/DEM Group. - Madam President, I had asked for the floor before.
Our voting yesterday went very well. It was quicker than normal - smooth, calm and there was not a single request for the time-consuming and irritating check. Therefore my group proposes we should continue with electronic voting.
Some six months ago I was promised an exercise where the numbers of the reports and the numbers of the amendments would be shown alongside our voting. The new, much bigger screens can show the full voting list and save us much more time because we can vote immediately when we see the numbers in different colours on the screen. We will not need to wait for the interpretation. We will avoid the situation where those waiting for interpretation through a relay are voting on one issue while those who vote without relay are voting on the next item. We would save a lot of time.
(Applause)
Thank you, Mr Bonde, we have noted that. Work is ongoing on that project, but now I think the House would like to move on with this morning's vote.